DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 13-17, 19, 59 and 60  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trainor (4,134,472).
Regarding claim 13, Trainor shows a nozzle assembly, comprising: a nozzle (50) to be disposed in an  enclosure, the nozzle having an inlet (70) for connection to distribution piping, a plurality of radially extending outlet holes (holes in 50), wherein the plurality of outlet holes provide a plurality of flow paths orientated perpendicular to a flow path of the inlet (fig 8),  a first annular member (42 on the left) positioned above the outlet holes and a second annular member (42 on the right) positioned below the outlet holes, wherein the first annular member and the second annular member reduce a sound level of the inert gas after the inert gas exits the plurality of outlet holes to an 
The device of Trainor includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Trainor performs the function “during a discharge of the inert gas, a sound power level at the nozzle is limited to a maximum of 125 dB for a frequency range from 500 to 10,000 Hz, at a flow rate greater than 1,000 cubic feet per minute.” in the same way the claimed invention does. see MPEP 2114
	
Regarding claim 14, wherein the nozzle is configured such that gas exiting the plurality of outlet holes is balanced (the gas will exit the holes with the same amount of gas exiting each hole).  
Regarding claim 15, wherein the nozzle is configured such that the plurality of holes are grouped into two or more sets of outlet holes having balanced flow between the sets, and wherein a ratio between a maximum set flow value and a minimum set flow value in the two or more sets of outlet holes is less than 60:40. (Two groups of holes in 50 can be chosen that meet the limitations of claim 3).  
Regarding claim 16, the device of Sherikar et al. includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Sherikar et al performs the function “sound power level from the nozzle is no greater than 108.6 dB for a frequency range from 500 to 10,000 Hz for a coverage area up to 36 ft. x 36 ft. in,” in the same way the claimed invention does.

Regarding claim 17, the device of Trainor. includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Trainor performs the function “Wherein the sound power level from the nozzle is no greater than 120 dB for a frequency range from 500 to 10,000 Hz for a coverage area up to 36 ft. x 36 ft. in,” in the same way the claimed invention does.
Regarding claim 19, wherein, during the discharge, a pressure drop from the inlet of the nozzle to the plurality of outlet holes is no more than 80 psi higher than a gage pressure of the enclosure. It is noted that if the gas pressure was very low, for example, 2 to 10 psi,  then the pressure drop would be very low, much less than 80psi.
Regarding claim 59, wherein the nozzle comprises a first tube (50) having an inner surface and an outer surface, the inner surface of the first tube defining an axially extending passageway, the passageway including an inlet at an axial end of the passageway (fig 8), wherein the plurality of outlet holes comprises a plurality of primary outlets disposed through a sidewall of the first tube (other holes in 50) separate from the plurality of outlet holes. 
Regarding claim 60,  wherein the nozzle comprises a second tube (14) circumscribing the first tube, an inner surface of the second tube and the outer surface of the first tube defining a chamber (between 50 and 14), the plurality of primary outlets providing fluid communication between -7- 4818-4983-7753.1Atty. Dkt. No. 116138-0504 (F-SH-00054-WO/US) the passageway and the chamber, a sidewall of the second tube having a first set of radially facing secondary (holes close to the top) outlets axially offset from the primary outlets in a first direction and a second set of .  



 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 19, 59 and 60 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherikar et al. (2003/0221906) in view of Trainor (4,134,472)

Regarding claim 13, Sherikar et al shows a fire suppression nozzle assembly, comprising: a nozzle (10) to be disposed in an enclosure, the nozzle having an inlet (inlet to 12) for connection to distribution piping, a plurality of radially extending outlet holes (14), wherein the plurality of outlet holes provide a plurality of flow paths orientated perpendicular to a flow path of the inlet (fig 1),
 but fails to disclose and a first annular member positioned above the outlet holes and a second annular member positioned below the outlet holes, wherein the first annular member and the second annular member  reduce a sound level of an inert gas after exiting the plurality of outlet holes to an exterior of the nozzle assembly, wherein 
However Trainor teaches a similar device that does include a first annular member (upper one of 42) positioned above the outlet holes and a second annular member (lower one of 42) positioned below the outlet holes (holes in 50), wherein the first annular member and the second annular member are configured to reduce a sound level of an inert gas after exiting the plurality of outlet holes to an exterior of the nozzle assembly (the nozzle assembly is 50, 62, 68), wherein the first annular disc and the second annular disc extend radially outwards from a radially outer surface of the nozzle.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the annular members 42 of Trainor to the space (24) of Sherikar et al. in order to muffle and filter the fluid as taught by Trainor (col 2, lines 57-58).
The device of Sherikar et al. as modified above, includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Trainor performs the function “during a discharge of the inert gas, a sound power level at the nozzle is limited to a maximum of 125 dB for a frequency range from 500 to 10,000 Hz, at a flow rate greater than 1,000 cubic feet per minute.” in the same way the claimed invention does. see MPEP 2114

	

Regarding claim 15, wherein the nozzle is configured such that the plurality of holes are grouped into two or more sets of outlet holes having balanced flow between the sets, and wherein a ratio between a maximum set flow value and a minimum set flow value in the two or more sets of outlet holes is less than 60:40. (Two groups of holes 14 can be chosen that meet the limitations of claim 3).  
Regarding claim 16, the device of Sherikar et al. as modified above includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Sherikar et al. as modified above performs the function “sound power level from the nozzle is no greater than 108.6 dB for a frequency range from 500 to 10,000 Hz for a coverage area up to 36 ft. x 36 ft. in,” in the same way the claimed invention does.

Regarding claim 17, the device of Sherikar et al. as modified above includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Sherikar et al. as modified above performs the function “Wherein the sound power level from the nozzle is no greater than 120 dB for a frequency range from 500 to 10,000 Hz for a coverage area up to 36 ft. x 36 ft. in,” in the same way the claimed invention does.
Regarding claim 19, wherein, during the discharge, a pressure drop from the inlet of the nozzle to the plurality of outlet holes is no more than 80 psi higher than a gage 
Regarding claim 59, wherein the nozzle comprises a first tube (12) having an inner surface and an outer surface, the inner surface of the first tube defining an axially extending passageway, the passageway including an inlet at an axial end of the passageway (fig 1), wherein the plurality of outlet holes comprises a plurality of primary outlets disposed through a sidewall of the first tube (other holes in 12) separate from the plurality of outlet holes.
Regarding claim 60,  wherein the nozzle comprises a second tube (20) circumscribing the first tube, an inner surface of the second tube and the outer surface of the first tube defining a chamber (24), the plurality of primary outlets providing fluid communication between -7- 4818-4983-7753.1Atty. Dkt. No. 116138-0504 (F-SH-00054-WO/US) the passageway and the chamber, a sidewall of the second tube having a first set of radially facing secondary (holes close to the top) outlets axially offset from the primary outlets in a first direction and a second set of radially facing secondary outlets (holes close to the bottom) axially offset from the primary outlets in a second direction opposite the first direction.  



Claims 1-5, 7 and 57 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherikar et al. (2003/0221906) as modified by Trainor (4,134,472), further in view of Hill et al. (8,887,820)

However, Hill et al teaches a nozzle connected to a source of inert gas (fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to attach the nozzle of Sherikar et al. as  modified above, to an inert gas supply, in order to dispense inert gas from the nozzle.

The device of Sherikar et al. as modified above includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Trainor performs the function “during a discharge of the inert gas, a sound power level at the nozzle is limited to a maximum of 125 dB for a frequency range from 500 to 10,000 Hz, at a flow rate greater than 1,000 cubic feet per minute.” in the same way the claimed invention does. see MPEP 2114


Regarding claim 3, wherein the nozzle is configured such that the plurality of holes are grouped into two or more sets of outlet holes having balanced flow between the sets, and wherein a ratio between a maximum set flow value and a minimum set flow value in the two or more sets of outlet holes is less than 60:40. (Two groups of holes in screen 86 can be chosen that meet the limitations of claim 3).  
Regarding claim 4, the device of Sherikar et al. as modified above includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Sherikar et al. as modified above performs the function “sound power level from the nozzle is no greater than 108.6 dB for a frequency range from 500 to 10,000 Hz for a coverage area up to 36 ft. x 36 ft. in,” in the same way the claimed invention does.

Regarding claim 5, the device of Sherikar et al. as modified above includes all of the structure of the claimed invention and, therefore will perform exactly how the claimed invention performs. Since it performs exactly like the claimed invention does, Sherikar et al. as modified above performs the function “Wherein the sound power level from the nozzle is no greater than 120 dB for a frequency range from 500 to 10,000 Hz for a coverage area up to 36 ft. x 36 ft. in,” in the same way the claimed invention does.
Regarding claim 7, wherein, during the discharge, a pressure drop from the inlet of the nozzle to the plurality of outlet holes is no more than 80 psi higher than a gage 
Regarding claim 57,  wherein the plurality of radially extending outlet holes comprise a first set of radially facing secondary outlets (sine of 14) and a second set of radially facing secondary outlets (some of 14), and wherein the nozzle comprises, -6- 4818-4983-7753.1Atty. Dkt. No. 116138-0504 (F-SH-00054-WO/US) a first tube (12) having an inner surface and an outer surface, the inner surface of the first tube defining an axially extending passageway (fig 1), the passageway including the inlet at an axial end of the passageway, a plurality of primary outlets (14) disposed through a sidewall of the first tube; and a second tube (20) circumscribing the first tube, an inner surface of the second tube and the outer surface of the first tube defining a chamber (24), the plurality of primary outlets providing fluid communication between the passageway and the chamber, a sidewall of the second tube having a first set of radially facing secondary outlets (22 near the top) axially offset from the primary outlets in a first direction and a second set of radially facing secondary outlets (22 near the top) axially offset from the primary outlets in a second direction opposite the first direction; wherein the first and second annular members are provided on opposite sides of the plurality of primary outlets.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 8-10, 13-17, 19-22 and 57-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,507,343. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,507,343 discloses all claimed subject matter of claims 1-5, 7, 8-10, 13-17, 19-22 and 57-63  of the present application.

Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive. 

The examiner notes that the applicants argue that the Trainor reference cannot perform the claimed functional limitations of claims 1 and 13. The examiner notes that MPEP 2114 states:
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).
	It is the examiner’s position that since all the claimed structural features are taught buy the prior art, then the prior art is fully capable of performing the claimed function.
Regarding the applicants remarks concerning claim 13 and the limitation that the first and second annual disc extend radially outwards from a radially outer surface of the nozzle. The examiner notes that  the outer surface of the inner tube of Trainor is being considered a radially outer surface. It is not the outermost surface, but it is a radically outer surface compared to the central axis of the inner tube.
The above rejections are being maintained.

The examiner notes that there are claims that would be allowable if the double patenting rejection is overcome by a terminal disclaimer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.